Citation Nr: 1751340	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-44 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for vertigo, including as residuals of an eardrum perforation.

2.  Entitlement to service connection for vertigo, including as residuals of an eardrum perforation.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Huntington, West Virginia.  Jurisdiction over this case is currently with the RO in Columbia, South Carolina.  The March 2012 rating decision granted service connection for bilateral hearing loss (which was assigned a noncompensable disability rating) and tinnitus, but denied service connection for vertigo.  

In March 2012, the Veteran filed a Notice of Disagreement as to the issues of the initial (noncompensable) disability rating assigned for the service-connected bilateral hearing loss and service connection for vertigo.  In December 2013, the Veteran submitted a substantive appeal, via VA Form 9, as to the issue of service connection for vertigo only; therefore, the issue of a higher initial disability rating for the service-connected bilateral hearing loss is not currently before the Board on appeal.  The Board also notes that the Veteran subsequently filed a separate increased rating claim for the service-connected bilateral hearing loss in June 2016.

Since issuance of the Supplemental Statement of the Case (SSOC) in May 2016, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in December 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.

In February 2017, the Veteran testified at a Board Videoconference hearing in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	In an unappealed November 2008 rating decision, the RO denied service connection for vertigo due to a perforated eardrum on the basis that the evidence did not show that the Veteran suffered a perforated eardrum during service or had a current diagnosis for vertigo.

2.	The evidence received since the November 2008 rating decision relates to an unestablished fact of an in-service injury in the form of a perforated eardrum.


CONCLUSIONS OF LAW

1.	The November 2008 rating decision denying service connection for vertigo became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.	New and material evidence has been received to reopen service connection for vertigo.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the instant decision reopens service connection for vertigo and remands the issue of entitlement to service connection for vertigo, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for Vertigo

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A November 2008 rating decision denied service connection for vertigo, finding that the evidence did not show that the Veteran suffered a perforated eardrum during service or that the Veteran had a current diagnosis of vertigo.  In November 2008, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the November 2008 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the November 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the November 2008 rating decision, VA has received additional lay and medical evidence.  Specifically, private treatment records received by VA in February 2017 include audiometric examinations and treatment records from the period shortly following service separation in March 1971, which suggest evidence of an in-service injury to both eardrums.  Such evidence suggesting in-service injury is necessary to substantiate the claim for service connection for vertigo, including as residuals of an eardrum perforation in service.  Based on the foregoing, the Board finds that the additional evidence received is new and material to reopen service connection for vertigo.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

New and material evidence having been received, the appeal to reopen service connection for vertigo, including as residuals of an eardrum perforation, is granted.



REMAND

Service Connection for Vertigo

During the February 2017 Board hearing, the Veteran testified to suffering severe acoustic trauma during service from an artillery explosion that caused intense and painful ringing in the ears that lasted for approximately 10 days, at which time he sought medical treatment and was found to have fluid behind the ears.  The Veteran testified that since this incident he has experienced symptoms of vertigo, dizziness, and headaches.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided with a VA audiometric examination in November 2008, during which the Veteran reported symptoms of hearing loss, tinnitus, and loss of balance due to a ruptured eardrum during service caused by acoustic trauma that resulted in ear drainage.  The November 2008 VA examiner noted that the claims file did not support the reported ruptured eardrum and/or ear drainage, notwithstanding a November 1970 service treatment record that noted findings of fluid behind the Veteran's right eardrum.  Additionally, the VA examiner also did not address the Veteran's reported symptoms of loss of balance in the November 2008 VA examination report.  

During a February 2012 VA audiometric examination, the VA examiner opined that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to military service and the acoustic trauma from the artillery explosion that ultimately resulted in ear drainage; although the February 2012 VA examiner acknowledged the ear drainage documented during service, he also did not address the Veteran's symptoms of loss of balance and/or vertigo.  Other VA audiometric examination reports of record, including the most recent one from September 2016, do not record any reported symptoms aside from hearing loss and tinnitus.

As discussed above, private treatment records received in February 2017 contain private audiometric examination reports and treatment records for the period shortly following service separation in March 1971.  Specifically, a May 1975 private treatment record reflects the Veteran reported that during active duty in 1970 he was near an artillery projectile explosion that caused ringing in the ears for three days.  The May 1975 private examiner noted the Veteran had quite a lot of scarring on both eardrums.

Based on the foregoing, the Board finds that further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for vertigo, including as residuals of a perforated eardrum suffered during service.  In consideration of the inadequacy of VA audiometric examinations of record, in addition to the recently received private treatment records, the Board finds that remand is necessary for a new VA examination and medical opinion based on an accurate history.

Accordingly, the issue of service connection for vertigo is REMANDED for the following actions:

1.	Associate with the record all VA treatment records pertaining to the treatment of vertigo, hearing loss, and tinnitus, for the period from January 2014.

2.	Contact the Veteran and request that he provide information as to any outstanding private treatment (medical) records for vertigo, hearing loss, and tinnitus.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of vertigo, hearing loss, and tinnitus, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

3.	Schedule the appropriate VA examination to assist in determining the current nature and etiology of the claimed vertigo/dizziness.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

a)  Does the Veteran have a current disability characterized by vertigo and/or dizziness, to include Meniere's disease and/or labyrinthitis?  If the VA examiner finds there is no such disability, the VA examiner should specifically address the Veteran's past contentions of vertigo, dizziness, and/or loss of balance, including as reported at the November 2008 VA examination and the February 2017 Board hearing.

b)  If the Veteran does have a current disability characterized by vertigo and/or dizziness, is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed disability was caused by a perforated eardrum, related to the fluid observed behind the right eardrum during service in November 1970, and/or is otherwise related to military service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4.	Thereafter, readjudicate the issue of service connection for vertigo.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


